Order entered December 29, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00716-CV

                        IN RE VICTOR ENTERPRISES, INC., Relator

                  Original Proceeding from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-07625-A

                                             ORDER
                         Before Justices Bridges, Lang-Miers, and Myers


       Real party in interest Clifford Holland requests that the Court reconsider its jurisdiction

to render the writ of mandamus and order signed on October 27, 2014 in this case. We conclude

the Court properly exercised its jurisdiction in both instances.

       Holland’s contention the Court lacked authority to order Judge Benson to refrain from

interfering with the unappealed justice court’s judgments is incorrect. Texas courts have long

recognized the power of an appellate court to prohibit litigation that interferes with an inferior

court’s judgment. Cleveland v. Ward, 285 S.W. 1063, 1068 (Tex. 1926) (orig. proceeding),

disapproved of on other grounds by Walker v. Packer, 827 S.W.2d 833 (Tex. 1992) (orig.

proceeding). The power to prohibit litigation that interferes with the jurisdiction of another

inferior court flows from the appellate court’s authority to require lower courts to proceed to

judgment. Nat'l Debenture Corp. v. Adams, 115 S.W.2d 757, 761 (Tex. Civ. App.—Galveston
1938, orig. proceeding). (“[T]he power to order one judge to proceed to trial and judgment in a

cause does, of itself, necessarily imply the power to prohibit all other judges from interference

with obedience to such order.”); Ward, 285 S.W. at 1068 (pointing out power to issue writ of

mandamus directing one trial judge to proceed to judgment necessarily implied correlative

authority to make all other orders, including those for prohibition and injunction, “to protect and

make efficacious” the exercise of mandamus authority). Judge Benson’s actions do not simply

represent a failure to give proper preclusive effect to the judgment of another court, Holloway v.

Fifth Court of Appeals, 767 S.W.2d 680, 684 (Tex. 1989) (orig. proceeding), but rather constitute

active interference with the jurisdiction of the justice court. See In re Reliant Energy, Inc., 159
S.W.3d 624, 626 (Tex. 2005) (orig. proceeding) (mandamus relief should be granted where trial

court has “actively interfered” with the jurisdiction of another court); In re SWEPI, L.P., 85
S.W.3d 800, 809 (Tex. 2002) (orig. proceeding) (mandamus relief is appropriate when one court

interferes with another court's jurisdiction). Thus, the Court’s writ prohibiting Judge Benson

from taking action to interfere with the unappealed justice court judgments was proper.

       Holland is also incorrect in arguing the Court lacked jurisdiction to order the

administrative judge of the Dallas County Civil Courts at Law to determine whether this case

should be transferred from County Court at Law No. 1 to another court to provide for the

“efficient operation of the court system and effective administration of justice” and to order the

presiding judge of the First Administrative Judicial Region to perform that duty if the

administrative judge of the Dallas County Civil Courts at Law was not able to perform that duty.

Holland does not dispute the local administrative judge is required to “supervise the expeditious

movement of court caseloads, subject to local, regional, and state rules of administration.” TEX.

GOV'T CODE ANN. § 74.092(a) (5) (West 2013). Nor does he deny the authority of the local
administrative judge extends to implementing and executing “the local rules of administration,

including the assignment, docketing, transfer, and hearing of cases,” TEX. GOV'T CODE ANN. §

74.092 (a) (1), and that the local administrative judge must “coordinate and cooperate with any

other local administrative judge in the district in the assignment of cases in the courts’ concurrent

jurisdiction for the efficient operation of the court system and the effective administration of

justice.” TEX. GOV’T CODE ANN. § 74.092(a)(10). He does not disagree that the regional

presiding judge has a mandatory statutory duty to act for the local administrative judge if the

local administrative judge does not perform her duties. TEX. GOV’T CODE ANN. § 74.046

(presiding judge shall perform the duties of local administrative judge when the local

administrative judge does not perform the duties required by subchapter D of the government

code). He contends, however, these statutes are “aimed at the broad operation of the courts,” but

“do not provide a basis to compel a transfer of the case.” Importantly, the Court did not compel

the transfer of the case. Rather, the Court ordered the local administrative judge to determine

whether the case should be transferred to provide for the efficient operation of the court system.

This is not tantamount to an order requiring the case to be transferred.

       More significantly, however, despite the fact that it has been the prior practice of this

Court to refer, by means of court order, matters concerning the administration of the local district

and county courts to the regional presiding judge and local administrative judge, Holland

contends the Court lacks the power to refer such matters to the regional presiding judge and local

administrative judge for determination. We disagree. The order was a proper exercise of the

Court’s inherent power “to aid in the exercise of its jurisdiction, in the administration of justice,

and in the preservation of its independence and integrity,” Greiner v. Jameson, 865 S.W.2d 493,
498 (Tex. App.—Dallas 1993, writ denied), and to protect the “orderly trial” of cases within its

judicial district. Nat'l Debenture Corp., 115 S.W.2d at 761.

       The Court’s inherent powers are “separate and distinct” from its jurisdictional power.

Eichelberger v. Eichelberger, 582 S.W.2d 395, 398 (Tex. 1979). They flow “from the very fact

that the state constitution has created and charged the court with certain duties and

responsibilities.” Greiner, 865 S.W.2d at 498. Of course, the most widely recognized inherent

power of any court is the power to enforce its judgments. “Every court having jurisdiction to

render a judgment has the inherent power to enforce its judgments.” Arndt v. Farris, 633 S.W.2d
497, 499 (Tex. 1982) (orig. proceeding); Greiner, 865 S.W.2d at 498. When the jurisdiction of a

court is invoked, as it was here by the filing of the multiple petitions for writ of mandamus that

have arisen in the course of this litigation, the court whose jurisdiction is invoked has the “power

to issue all writs necessary to enforce and protect its jurisdiction and to preserve the subject-

matter of the litigation in order to make its decrees effective.” Spiller v. Sherrill, 518 S.W.2d
268, 271 (Tex. Civ. App.—San Antonio 1974, orig. proceeding).

       The inherent powers of Texas appellate courts also include the power “to protect the

orderly trial of causes in courts lying within their respective districts, even against interference

by courts beyond the limits of such appellate jurisdiction.” Nat'l Debenture Corp., 115 S.W.2d

at 761. “[A] court's inherent power to administer justice must necessarily include the ability to

develop reasonable means to assure 1) that a cause is disposed of expeditiously and 2) that a

judgment becomes final and enforceable in an expeditious manner.” Rodriguez v. State, 970
S.W.2d 133, 135 (Tex. App.—Amarillo 1998, pet. ref'd). The Court may employ “suitable

methods” to attain these ends. Arndt, 633 S.W.2d at 499. The order to the local administrative

and regional presiding judges to make a determination whether the case should be transferred
directly relates to the court’s jurisdiction over the multiple mandamus proceedings that have

been filed in this case and rests on the court’s inherent power to control the orderly trial of cases

within its district. In view of the unique circumstances of this case, it is a “suitable method” for

attaining these ends. Moreover, when acting in its administrative capacity, the Court may “direct

action irrespective of whether there has been an abuse of discretion or a violation of a legal duty”

by those who are directed to take action. In re Nolo Press/Folk Law, Inc., 991 S.W.2d 768, 776

(Tex. 1999) (orig. proceeding).

       Although we conclude the Court’s orders were within its authority to render, as we

previously advised the parties more than four and a half years ago, “our familiarity of the

pending case convinces us that a prompt judicial resolution of the parties’ dispute would best

serve the administration of justice.” To aid in the prompt administration of justice, on our own

motion we VACATE IN PART our order signed October 27, 2014, as follows. WE DO NOT

VACATE the portion of the order of October 27, 2014 granting the petition for writ of

mandamus, denying relator’s request for sanctions and attorney’s fees and ordering that relator

recover the costs of this original proceeding from real party in interest. We VACATE the

remainder of the order of October 27, 2014. WE DO NOT VACATE the writ of mandamus or

withdraw the opinion signed on October 27, 2014 and they remain in effect.

       We trust that no further intervention by this Court will be necessary to enforce its orders

or to require the case to proceed to judgment, but will not hesitate to take whatever other steps

we conclude are appropriate, including requiring those who disobey the orders of this Court to

show cause why they should not be held in contempt.

                                                      /s/     DAVID L. BRIDGES
                                                              JUSTICE